Citation Nr: 1126116	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-49 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin rash on the groin, neck and lips, to include as due to an undiagnosed Gulf War illness. 

2.  Whether a compensable evaluation is warranted for chronic fatigue syndrome at any point prior to January 14, 2004.  

3.  Entitlement to service connection for a skin rash on the groin, neck and lips, to include as due to an undiagnosed Gulf War illness.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to September 1991, with additional periods of service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In the March 2009 rating decision, the RO declined to reopen the previously denied claim for service connection for a skin rash because no new and material evidence had been received.  The Veteran also appealed the denial of his claim for entitlement to special monthly compensation (SMC) from the March 2009 rating decision.  After he submitted additional evidence, it was later awarded in a November 2009 rating decision and is no longer on appeal.  

In the June 2009 rating decision, the RO awarded an effective date of July 28, 1994 for the grant of service connection for chronic fatigue syndrome.  That rating decision also assigned a noncompensable evaluation for the period from July 28, 1994 to January 12, 2004.  The Veteran appealed and essentially asserted that his chronic fatigue syndrome should be rated with a compensable evaluation from the date of grant of service connection, July 28, 1994.  The Veteran did not "disagree" with the assigned effective date of the grant of service connection, only the fact that his disability was rated as noncompensable for that period.  
  
The issue of entitlement to service connection for a skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO denied a claim for entitlement to service connection for a skin rash, finding that there was no medical evidence linking the current diagnosed skin disorder to the Veteran's period of service.  

2.  Since the April 1997 rating decision, additional evidence associated with the claims shows the Veteran has a current diagnosis of psoriasis, and other various diagnosed skin disorders, which may be linked to his Persian Gulf War service.  This addition evidence is not cumulative or redundant of the evidence previously of record, and it raises a reasonable possibility of substantiating the claim.

3.  For the period from July 28, 1994 to January 13, 2004, the preponderance of the medical and lay evidence of record shows that the Veteran's chronic fatigue syndrome was manifested by symptoms controlled by continuous medication.  The evidence of record does not demonstrated that he suffered from restricted activities or periods of incapacitation due to his chronic fatigue syndrome at any point during the period under appeal. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The disability due to chronic fatigue syndrome should be rated as 10 percent, and no higher, for the period from July 28, 1994 to January 13, 2004.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.88b, Diagnostic Code 6354 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In regard to specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Appellant's previously-denied claim for a skin rash, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

Regarding the Veteran's challenge to the initial evaluation assigned following the grant of an earlier effective date for an award of service connection for chronic fatigue syndrome, VA has satisfied its duty to notify the Veteran with respect to this claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that in cases where an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, since the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant matter, the Board notes that a complete set of the Veteran's service treatment records were obtained as well as any identified post-service treatment records.  VA has also provided the Veteran with a general examination in May 1995 and a chronic fatigue syndrome examination in February 2007.  In the general VA examination, the examiner recorded the Veteran's reported history of chronic fatigue but observed that his CBC was normal.  In the February 2007 examination report, the examiner noted the onset of the Veteran's reported symptomatology and provided a diagnosis of the Veteran's current disorder.  These examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen a Previously Denied Claim 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a skin rash of the groin, neck and lips, to include as due to an undiagnosed Gulf War illness, was previously denied in an April 1997 rating decision.  At that time, the RO found that there was no medical evidence linking the diagnosed skin disorder to the Veteran's period of service.  

Evidence of record at the time of the April 1997 rating decision contained the Veteran's service treatment records as well as a May 1995 VA general examination report and some post-service treatment records dated up to 1996.  The service treatment records do not show any complaints of skin problems in service.  The May 1995 VA general examination report shows that the Veteran complained of rash problems on the back of his neck for the past two years and he had treated his skin problems with a tropical cream.  Examination revealed "a hardly visible, 0.5 [inch] area of papular lesions at the base of the occipital region which shows no evidence of acute inflammation and was so near normal," but an otherwise normal skin examination.  The Veteran was diagnosed with minimal dermatitis on the neck.  No medical opinion was provided at that time.  Other post-service treatment records starting in 1995 show that the Veteran complained of skin rash problems involving his groin, hands and other various locations. 

The RO denied the Veteran's claim for service connection in April 1997, because no medical evidence linked the current diagnosed skin disorder to the Veteran's period of service.

Since April 1997, additional VA medical treatment records were added to the record.  The additional private medical records show that the Veteran has been diagnosed with psoriasis, erythema, tinea cruris, and pseudofolliculitis barbae.  See VA treatment records dated 2004 to 2008.  

In addition, the record now contains a July 2004 medical statement from the Veteran's treating primary care physician that appears to suggest a medical link between the Veteran's skin disorders and his period of service in Persian Gulf War.  The VA primary care physician stated that "it is my professional opinion that [the Veteran] has additional medical conditions that are a direct result from his wartime experience in the Persian Gulf."  She went on to list the Veteran's various conditions, which included his current skin disorders.  

The Board finds that the additional evidence received since the April 1997 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, the additional VA treatment records show that the Veteran has various skin disorder diagnoses, and the VA primary care physician's medical statement suggests a nexus between his current skin disorders and his period of service.  These elements of the claim had previously been lacking.  Such additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board finds that new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.

3.  Initial Evaluation for Chronic Fatigue Syndrome (CFS) 

The Veteran asserts that a compensable disability evaluation is in order for his CFS prior to January 14, 2004.   

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, such as this matter (which is an appeal from the 2009 RO decision that implemented the earlier effective date of the award of service connection for CFS), VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  Here, based on a review of the evidence, staged ratings are not applicable. 

The Veteran's service-connected CFS is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that diagnostic code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b.

A 10 percent rating is provided for symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.88b.

A 20 percent rating is assigned for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b.

A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  

A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  38 C.F.R. § 4.88b.  

A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b. 

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Here, the Veteran seeks an initial compensable evaluation for his CFS disability.  The Board will discuss whether the Veteran's disability warrants a compensable evaluation for the period prior to January 14, 2004.  This will require a review of the pertinent treatment records to determine whether the objective medical findings during this period meet the schedular criteria under 38 C.F.R. § 4.88b, Diagnostic Code 6354.

A review of the pertinent medical records includes a July 1991 service post- Persian Gulf War evaluation that shows the Veteran complained of increased fatigue since his return from the Persian Gulf.  A November 1991 general VA examination shows that the Veteran reported a history of chronic fatigue, but the examiner noted that this diagnosis was not substantiated and his general examination was within normal limits.  

The Veteran was provided with a VA Persian Gulf War examination in March 1993.  In the examination report, it was noted that the Veteran complained of increased fatigue since his return from the Persian Gulf.  Laboratory testing revealed that the Veteran's complete blood count (CBC) was normal.  

In May 1995, the Veteran was afforded a general VA examination.  In that examination report, the examiner noted the Veteran's reported history of chronic fatigue since 1991, for which he had only been prescribed rest.  Under the diagnoses section, the examiner recorded that the Veteran had a history of chronic fatigue, but his CBC was normal. 

Records starting in 1995, pertaining to VA substance abuse and mental health treatment, show complaints of fatigue and sleep problems.  These records also contain notations that the Veteran was observed to be "sleepy" or "tired" during treatment sessions.  A June 1995 VA treatment record shows that the Veteran was diagnosed with insomnia, which had worsened as a result of his nightmares.  At that time, he was prescribed medication to help him sleep at night.  An October 1995 VA treatment record continues to show that the Veteran used prescription medication to help him sleep, and it was felt that he was not as "sleepy" as he had been in previous sessions.  Subsequent VA mental health treatment records continue to show that the Veteran complained of sleep impairment.  

The first actual diagnosis of fatigue or CFS comes in 2004.  A June 2004 VA treatment record shows that the Veteran underwent another Persian Gulf War examination.  It was noted that the Veteran felt that this fatigue and joint pain had worsened.  At that time, the Veteran was assessed with fatigue and joint pain, and it was recommended that he participate in an inpatient Persian Gulf War program.  The record next contains a July 2004 medical statement from the Veteran's treating VA physician, which shows the Veteran had been diagnosed with CFS, he continues to experience sleep disturbances, and he has been prescribed medication to treat his symptoms.  

Collectively, the aforementioned medical evidence reflects that throughout the period under appeal, the Veteran's CFS disability was manifested by no more than symptoms of fatigue and sleep impairment, which were controlled by prescription medication.  This symptomatology warrants a 10 percent evaluation under Diagnostic Code 6354.  38 C.F.R. § 4.88b. 

The Board acknowledges that a review of the record does not show an actual diagnosis for CFS until 2004.  The evidence of record, however, does show that the Veteran complaints of fatigue, joint pain, and sleep impairment prior to 2004, and these symptoms were later attributed to his diagnosis of CFS. See the July 2004 VA medical statement.  It is noted that lay testimony describing symptoms is competent evidence where it is used to supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the medical record starting in 1995, does show that the Veteran used prescription and over-the-counter medication to control his sleep impairment, which was associated with his symptoms of fatigue.  See VA treatment records starting in 1995 and the July 2004 VA medical statement.  Resolving any doubt in the Veteran's favor, the Board finds that the medical evidence supports a 10 percent evaluation for CFS during the entire period under appeal. 

At no point during the period under appeal does the record show that the Veteran's disability due to CFS has resulted in periods of incapacitation or does the evidence demonstrate that he suffered from restricted activities.  While the May 1995 examination report contains the Veteran reports he had been prescribed bed rest, there is no medical evidence of any periods of incapacitation, defined as requiring bed rest and treatment by a physician, in the record.  The Board reiterates that for the purpose of evaluation under Diagnostic Code 6354, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.  In addition, while the Veteran complained of fatigue, and at times, he was observed to be "tired" and "sleepy", none of the medical evidence shows that his symptomatology restricted his activities by a quantitative amount - as required for a higher evaluation under Diagnostic Code 6354.  See 38 C.F.R. § 4.88b.  As such, a higher rating than 10 percent is not warranted for the Veteran's CFS disability during this period. 

Based on the foregoing, the Board finds after resolving any doubt in the Veteran's favor, the evidence of record supports the award of a 10 percent evaluation, and no higher, for CFS disability for the period from July 28, 1994 to January 13, 2004.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354. 


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a skin rash is granted.   

An evaluation of 10 percent, and no higher, for chronic fatigue syndrome from July 28, 1994 to January 13, 2003, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, with regard to the claim for service connection for a skin rash disorder, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to provide the Veteran with a new VA examination.

Here, the Veteran asserts that his skin rash involving his groin, neck and lips is related to his Persian Gulf service, and it might be related to an undiagnosed illness. 

A clear diagnosis and etiology of the Veteran's claimed skin disability have not been identified.  As such, this case also presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the Veteran's current diagnosis of his claimed skin disability, and whether a relationship, if any, exists between any diagnosed skin disorder and his period of active service in Southwest Asia in 1990-1991, to include whether such symptoms could be attributed to an undiagnosed illness.  These questions must be addressed by an appropriately qualified physician. See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2009).

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

2.  The RO/AMC should schedule the Veteran for a VA skin examination, to determine the nature and etiology of any claim skin disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. All indicated tests and studies should be undertaken.

Upon review of the Veteran's medical history and upon examination of his skin, the examiner should determine whether the Veteran's claimed skin condition is a symptom of another disorder (either diagnosed or undiagnosed) or whether it itself is a diagnosed disease.  If a skin disability is diagnosed, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability is due to the Veteran's military service.

If there is no diagnosed skin disability as such, but rather the skin condition is associated with another disability, to include an undiagnosed disability due to Persian Gulf service, this should be made clear.

Finally, if there is no current indication of any skin condition or disability, this should also be made clear.

The examiner is asked to consider the findings from the previous May 1995 VA examination, the July 2004 statement from the Veteran's treating VA doctor, and any other relevant evidence of record.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

3.  After undertaking any additional development which it deems to be necessary, the RO/AMC should then readjudicate the Veteran's service-connection claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


